Citation Nr: 1123206	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  05-35 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthralgia of the skeletal joints.

2.  Entitlement to service connection for muscle pain of the bilateral legs and feet.

3.  Entitlement to service connection for dyspepsia, claimed as a stomach disorder.

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for right ankle strain.

6.  Entitlement to service connection for right foot pain.

7.  Entitlement to service connection for breathing problems to include as due to asbestos exposure.

8.  Entitlement to an increased disability rating for degenerative joint disease of the low back, currently evaluated as 40 percent disabling. 

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to September 1998.
  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2004, August 2004, and April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2009, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge at the Waco, Texas RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, after a review of the record, the Board has determined that further development is necessary before adjudication of the issues on appeal.

The record contains a letter dated in October 2006 from the Social Security Administration (SSA) informing the Veteran that he is entitled to monthly disability benefits beginning in May 2006.  The SSA disability determination and associated medical records are not in the claims file.  Where VA has actual notice of the existence of records held by SSA, which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  The Court of Appeals for Veterans Claims (Court) explained that even where the decision awarding SSA benefits was made years before a current claim, the records held by SSA may continue to have relevance, as SSA is obligated to discontinue disability benefits based on a change in a recipient's employability status, and SSA conducts periodic examinations to determine the employability status of recipients.  Murincsak, 2 Vet. App. at 37.   In this case, the Veteran's representative testified that the Veteran was receiving SSA disability benefits based on his back disability.  Nonetheless, there is nothing in the record that indicates whether the Veteran's other claimed disabilities were considered as a basis for SSA disability benefits to include a copy of the disability determination.  As the Board cannot say the SSA records are not relevant, a remand is necessary to obtain any SSA disability determination and medical records associated with the determination.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records). 

The Veteran was provided with a VA examination for his spine in June 2007.  During the Board hearing, the Veteran testified that his last examination was more than two years ago and he felt that the examination was not very thorough.  See Hearing Transcript at 10.  The Veteran also indicated that his back has increased in severity and that he has been bed-ridden for 36 weeks out of the last 52 weeks.  Id. at 4.  The U.S. Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992).  Thus, the Board finds that the Veteran should be provided with a new examination regarding his low back disability.

With respect to the Veteran's PTSD claim, one of his stressors relates to fear of hostile military activity.  In a stressor statement received by VA in October 2008, the Veteran noted that he did not engage directly in combat operations, but he served close to the front lines making him vulnerable and he could have been engaged by the enemy at any time.  The evidentiary standard for a stressor that is related to the veteran's fear of hostile military or terrorist activity has recently been amended under 38 C.F.R. § 3.304(f)(c).   If the Veteran's stressor is related to his fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3) (2010).  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

In this case, a private treatment record dated in April 2006 reveals that the Veteran is being treated for PTSD related to military experiences.  The Board notes that there are no mental health treatment records that indicate whether the Veteran's PTSD is related to fear of hostile military activity.  Thus, the Board finds that a VA examination and opinion should be provided to the Veteran to determine if the Veteran's fear of hostile military activity is related to his diagnosis of PTSD.  

Regarding the Veteran's claim of entitlement to TDIU, there is evidence that some of the Veteran's service-connected degenerative joint disease of the low back have increased in severity, the Veteran should be provided with another VA examination to determine if he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  Furthermore, the Board notes that this claim, by its very nature, is impacted by the outcome of his increased rating claim and service connection claims.  Thus, it is inextricably intertwined with these issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (all issues inextricably intertwined with an issue certified for appeal are to be identified and developed prior to appellate review).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

2. Thereafter, schedule the Veteran for a VA examination of the spine to determine the nature and current level of severity of his service-connected degenerative joint disease of the low back.   The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  As to all information and opinions requested below, a complete rationale must be provided.

a. The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range-of-motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination could limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

b. The examiner should indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year.  

c. The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar spine disability and describe any symptoms and functional limitations associated with such impairment(s).  Any radiculopathy of the lower extremities should be described in detail, with the affected nerves, or those seemingly affected, identified, and the impairment for each such nerve characterized as slight, moderate, moderately severe, severe, or complete paralysis.

3. The Veteran should be provided with a VA examination to determine the identity and etiology of any mental health disorder that may be present.  The claims file, including a list of verified stressor(s) and a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in connection with the examination.  After reviewing the record and examining the Veteran, the examiner should determine whether the Veteran currently has PTSD.  Then the examiner should determine whether the claimed in-service stressors regarding fear of hostile military activity were sufficient to produce PTSD. The examiner should utilize the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) in arriving at diagnoses and identify all existing psychiatric diagnoses.  If PTSD is diagnosed, the examiner must explain whether and how each of the diagnostic criteria is or is not satisfied.  Also, if PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  A complete rationale must be given for any opinion expressed and the foundation for all conclusions should be clearly set forth.

4. Thereafter, schedule a VA examination to determine whether the Veteran's service-connected disabilities, alone, render him unable to engage in substantially gainful employment.  The opinion should include a description of the overall effect of his service-connected disabilities on potential employment.  The opinion should state whether the Veteran's service-connected disabilities, alone, render him unemployable, with an explanation.  

5. Upon completion of the foregoing, readjudicate the Veteran's claims, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


